


110 HRES 549 EH: Recognizing the importance of America’s

U.S. House of Representatives
2007-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 549
		In the House of Representatives, U.
		  S.,
		
			October 17, 2007
		
		RESOLUTION
		Recognizing the importance of America’s
		  Waterway Watch program, and for other purposes.
	
	
		Whereas the United States has a maritime border that
			 exceeds 95,000 miles;
		Whereas the Department of Homeland Security has begun to
			 focus greater attention on potential security threats from small vessels and
			 the importance of increasing maritime domain awareness;
		Whereas the Coast Guard currently conducts a maritime
			 homeland security public awareness program called America’s Waterway Watch
			 program;
		Whereas America’s Waterway Watch is a public outreach
			 program to encourage America’s 70,000,000 boaters and others who live, work, or
			 engage in recreational activities around America’s waterways to maintain a
			 heightened sense of awareness in the maritime domain and report suspicious and
			 unusual activities to the Coast Guard National Response Center and other
			 appropriate law enforcement agencies;
		Whereas America’s Waterway Watch program educates the
			 public on what suspicious activity is and provides a toll-free telephone
			 number, (877) 24–WATCH, for the public to report such activity to prevent
			 terrorism and other criminal acts;
		Whereas the Coast Guard promotes this program by
			 distributing educational materials, boat decals, posters, and reporting forms
			 to recreational boaters, marine dealers, marinas, and other businesses located
			 near waterways;
		Whereas America’s Waterway Watch program acts as a force
			 multiplier for the Coast Guard and local law enforcement and builds on local
			 and regional security programs;
		Whereas the Department of Homeland Security conducted a
			 National Small Vessel Security Summit on June 19 and June 20, 2007, to educate
			 small vessel operators and other stakeholders on current security risks and
			 initiate dialogue on possible solutions to mitigate gaps in United States
			 maritime domain awareness; and
		Whereas, during the National Small Vessel Security Summit,
			 participants highlighted America’s Waterway Watch program and recognized its
			 importance to increasing maritime domain awareness: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)recognizes the
			 importance of increasing maritime domain awareness;
			(2)encourages those
			 who live, work, or engage in recreational activities around America’s waterways
			 to maintain a heightened sense of awareness in the maritime domain and report
			 suspicious and unusual activities to appropriate authorities; and
			(3)supports the goals
			 of America’s Waterway Watch program.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
